Citation Nr: 1731664	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-03 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 50 percent prior to September 19, 2007 for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 2, 2005 to September 19, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, O.U.



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  He is in receipt of the Combat Infantryman Badge. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that assigned a 50 percent rating for PTSD, after granting service connection for the same.  By a rating decision dated in March 2010, the RO increased the Veteran's disability rating to 100 percent for his service-connected PTSD, effective September 19, 2007.  

The Veteran and O.U. testified before the undersigned Veterans Law Judge during a June 2015 videoconference hearing.  A transcript of that hearing is associated with the claims file.  

In October 2015, the Board denied the claims on appeal.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued an order granting a Joint Motion for Remand (JMR).  Pursuant to the JMR, these matters are once again before the Board.


FINDINGS OF FACT

1. For the entire period on appeal, the totality of the evidence establishes that Veteran's service-connected PTSD results in occupational and social impairment with deficiencies in most areas; however, total social impairment has not been demonstrated.

2. The Veteran's service-connected generalized anxiety disorder, rated 70 percent disabling, renders him unable to obtain and secure substantial gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for TDIU have been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any  issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  It is noted that the basis for the JMR was the Board's failure to address particular statements/allegations made by the Veteran as opposed failures in the duty to notify and/or assist.

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Increased Rating for PTSD

Disability evaluations are determined by the application of The Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Acquired psychiatric disorders are rated through the use of a general rating formula set forth in 38 C.F.R. § 4.130.  Under this formula, the Veteran is initially rated at 50 percent for his PTSD, which is specifically categorized under Diagnostic Code (DC) 9411.  

Under the General Rating Formula for Mental Disorders and 38 C.F.R. § 4.130, DC 9400, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

On August 4, 2014, this appeal had already been transferred and docketed at the Board.  Therefore, the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is for application.  38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093, 45099 (effective date provisions); 80 Fed. Reg. 53, 14308 (March 19, 2015) (adopting the final rule recognizing that the DSM-IV was rendered obsolete by the publication of the DSM-5 in May 2013).

In accordance with the DSM-IV, the Board has considered the Veteran's GAF scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  The Board finds the Veteran competent to report his symptoms and their effects on his social and occupational functioning, and finds his lay evidence and testimony credible.

VA treatment records from July 2005 note that the Veteran reported intrusive thoughts during the day.  He stated that he prefers to be alone, has an excessive startle response, hypervigilance, night sweats and nightmares, difficulty concentrating, irritability with sometimes explosive anger, and poor memory.  He also indicated that he was fired from his job because he "exploded" when "things were happening too fast."  He noted that he has had problems holding jobs for the previous 12 to 15 years and was at that time self-employed doing mechanical things for people.  The examiner indicated that the Veteran was cooperative, polite, and appropriately dressed.  He was bothered by the closed door during the interview but did not have abnormal mannerisms.  He was oriented to person, place, and time and had an apprehensive mood with a congruent affect.  His speech rate, quality, and quantity were within normal limits.  His memory, both recent and remote, was intact and he was alert and attentive.  His thought content indicated delusions of persecution but he did not have hallucinations or suicidal or homicidal ideation.  A GAF score of 60 was assigned.

During the September 2005 VA examination, the Veteran reported initially seeking mental health treatment that year.  He noted that he has had difficulty sleeping since his return from Vietnam.  He also indicated that he had intrusive thoughts, nightmares, and flashbacks.  He reported that he had intrusive thoughts daily and becomes tearful every day.  He stated that he has flashbacks 2 or 3 times per month lasting one minute.  He did not report suicidal ideation.  He was concerned about his anger and irritability which was directed at those close to him, mostly his spouse.  He stated that he avoids television or movie depictions of war or violence.  He had significant levels of hypervigilant behavior and stated that he cannot be in crowds, including to go shopping with his wife.  

The Veteran stated that he has 2 brothers, one he had not seen in 15 years and the other he had not seen in 25 years, and a sister that he talks to about once a year on the phone.  He had been married for 35 years and has a satisfactory relationship with her.  He has a 35 year old son who he has a positive relationship with only in the last several years.  

The Veteran reported that he was self-employed as a mechanic since 1983 because he found that he was unable to work for other people.  He indicated having difficulty with authority figures.  During work, if he has intrusive thoughts, he will take a break and then get back to work a half hour later.  The examiner observed that the Veteran's appearance was neat, clean, and casual.  He reported doing chores and running errands but denied having any close friends or any social activity, stating he prefers to be alone.  He said that he keeps busy when he is not working to avoid idle thoughts.  The examiner stated that the Veteran's inappropriate behavior relates to anger and irritability which is occasional in frequency, verbal in manifestation, and mild to moderate in degree.  Although he had a history of substance abuse, he stopped drinking alcohol about 8 years prior to the examination and stopped smoking 20 years prior to the examination.  

The Veteran's immediate and recent memories were satisfactory and his memory was good.  He was oriented in all spheres, his speech was normal as to rate and volume, and his thought process production was spontaneous and abundant.  His thoughts were goal-directed and relevant and he did not endorse suicidal or homicidal ideation.  There were no delusions, ideas of reference, or feelings of unreality.  The Veteran's mood was anxious and his range of affect was broad.  He was alert, responsive, and cooperative with good judgment and fair insight.  A GAF of 50 was assigned.

Mental health notes dated in November 2006 indicate that the Veteran traveled to Washington, D.C. with a "buddy" for Veterans Day.  He stated that it was a good trip.  The examiner noted that the Veteran was excited, talkative, and had many things to share.  In December 2006, the Veteran stated that as long as he stays on his medications, he is doing "OK."  He still complained of sleep difficulty and drowsiness in the daytime.  He reported seeing someone at Veteran Outreach and attending group therapy there, as well.  A GAF of 60 was assigned.  Treatment notes from the Veteran Center dated in March 2007 indicate that the Veteran was treated for nightmares, isolation, anger, sleep disturbance, and night sweats.  He was attending a skills group weekly.

During the VA examination in August 2007, the examiner noted that the Veteran continued in outpatient treatment since the previous examination in September 2005.  The Veteran presented as angry and irritable and was only minimally cooperative.  The Veteran reported getting about 2 hours of sleep at night after waking 2 or 3 times per night with nightmares.  He reported daily intrusive thoughts and an increase in flashbacks.  The Veteran described his temper as terrible and stated that he does not want to be around anyone.  He reported that he continues to experience hypervigilant behavior in crowded places and stated that he did not want to be at the examination.  He said he did not have any active suicidal ideation but frequently had thoughts that it would be easier "not to be here."  He did not indicate any intention for self-harm at the examination.  

The Veteran stated that there was no change in his relationship with his siblings or his marital status.  He reported being married "in name only" but said there was no change in his relationship with his only child since his last examination.  He stated that he stopped working about 1-1/2 years prior because he could not be around people.  The examiner stated that the Veteran was clean and casual, wearing a cap which he did not remove, and soiled pants.  The Veteran did not report any friends or any social activities.  The Veteran said that he maintained his abstinence from alcohol or tobacco products.  The examiner stated that inappropriate behavior for this Veteran relates to anger and irritability, which is frequent in occurrence and leads to avoidance behavior.  The Veteran's temper is verbal in manifestation and moderate in degree.  The Veteran's immediate and recent memories were satisfactory.  His remote memory was good and he was oriented in all spheres.  His speech was normal as to rate and volume.  The Veteran's continuity of thought was goal directed or avoidant.  His thought content contained no suicidal or homicidal ideation. There were no delusions, ideas of reference, or feelings of unreality.  The Veteran's concentration was satisfactory and his affect was restricted.  He was alert but minimally cooperative.  His judgment was adequate and his insight was limited.  A GAF of 50 was assigned. 

A September 2007 statement indicates that the Veteran had "seriously contemplated suicide in the past year or so."

During the videoconference hearing in June 2015, the Veteran's representative noted that the Veteran has no friends other than O.U. who was there to testify on the Veteran's behalf.  Additionally, the Veteran has a strained relationship with his wife, no social activities, and no employment beginning in early 2006.  Prior to that time, he had only marginal employment as a backyard mechanic earning about $12,000 per year.  The Veteran indicated that he no longer had a relationship with his son.  O.U. testified that he has known the Veteran a little over 15 years.  He said that the Veteran's relationship with his wife has been strained since he has known the Veteran and that about a year after they met, he was "kicked to the curb" and homeless.  He noted that the Veteran was homeless "to this day" during the hearing and that he would only occasionally visit his wife to bathe and then return to homeless camps, refusing to go to a homeless shelter.  O.U. indicated that he would drive to the park to look for the Veteran to pass along information from the Veteran's wife or to help him with his claims.  The Veteran stated that he stopped even his marginal employment in 2006 because his PTSD "was getting so bad" that it was preventing him from concentrating.  He said he does not want to get an education because he does not want to be in groups of people.  The Veteran stated that he had no relationship with his wife or son at that time.  Additionally, he said he had trouble sleeping due to nightmares.

In a June 2017 letter from the Veteran's spouse, she noted that the Veteran was an outgoing, happy man prior to his service.  Upon his return from deployment, was suspicious, paranoid, withdrawn, and negative.  She stated he would have "horrible outbursts over nothing at all" and would later act like nothing happened.  She also stated that he refused to be around groups of people and could only be around one friend at a time, if at all.  She noted that the friends stopped coming over eventually, also.  

Based on the above, and with resolution of reasonable doubt in the favor of the Veteran, the Board finds that a rating of 70 percent is warranted for the Veteran's service-connected PTSD for the entire period on appeal.  The record shows that the Veteran had strained relationships with his family members and he stated he only had one friend.  There is also evidence of impaired impulse control.  The August 2007 examiner noted that the Veteran was frequently angry and irritable.  The Veteran's spouse even indicated that the Veteran would have "horrible outbursts" and then later act like nothing happened.  The Veteran was noted to be homeless and go back home to bathe on occasion but was still noted to be in soiled pants during the August 2007 VA examination.  The Veteran regularly reported not wanting to be around people and during the June 2015 videohearing, O.U. testified that the Veteran refused to go to homeless shelters.  He regularly endorsed difficulty adapting to work because of struggles being around other people.  Finally, the Veteran, on at least one occasion, noted that he had contemplated suicide over the previous year, which the parties to the JMR agreed was significant.  The Board has also considered the various GAF scores assigned during the appeal period, ranging from 50 to 60, reflective of moderate to serious symptomatology.  Accordingly, the requirements for an initial 70 percent disability rating have been met for the Veteran's service connection PTSD.  

Despite the symptomatology noted above, the Board finds that the Veteran did not meet the criteria for a disability rating in excess of 70 percent for his PTSD at any time during the appeal period.  The evidence establishes that the Veteran's symptoms cause both occupational and social deficiencies.  However, the evidence does not show total occupational and social impairment.    

The evidence prior to September 19, 2007 shows that the Veteran had a relationship with his son, traveled to Washington, D.C. with a friend, and even had a friend who testified on his behalf.  Additionally, his memory and judgment were constantly noted as intact and he did not endorse hallucinations or delusions throughout this time.  This is not reflective of total social impairment sufficient to warrant a 100 percent disability rating.   

Additionally, there is no indication in the evidence of record that the Veteran's psychiatric symptomatology warranted other than a 70 percent disability rating throughout the appeal period.  The assignment of staged ratings is not warranted.  See Hart, 21 Vet. App. 505.

II. TDIU from June 2, 2005 to September 19, 2007

The Veteran is in receipt of a 100 percent schedular rating for his PTSD, effective September 19, 2007.  He argues that he is entitled to a TDIU prior to that time, from June 2, 2005.  However, he makes no allegation of entitlement to TDIU from September 2007.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  He has made no indication that his only other service connected disability is ischemic heart disease, rated as 10 percent disabling, results in unemployability.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

During the appeal period, the Veteran was service-connected for posttraumatic stress disorder (PTSD), now rated 70 percent disabling.  Accordingly, the Veteran meets the schedular requirements for a TDIU for the entire appeal period.  See 38 C.F.R. § 4.16(a)(2).  

In July 2005, the Veteran noted that he had been fired from a job due to exploding at work when "things were happening too fast."  On his application for increased compensation based on unemployability (VA Form 21-8940), the Veteran stated that he completed high school and then received on the job training as a mechanic.  On records obtained from the Social Security Administration, the Veteran indicated that he worked in sales from February 2005 through December 2007 at an automotive parts store.

During the September 2005 VA examination for PTSD, the Veteran reported that he was self-employed "essentially full-time" since 1983.  He stated that he was unable to work for other people because he could never deal with authority figures, even if they were right.  He reported that prior to working for himself, he quit "a number of" jobs before getting fired.  He said that he has intrusive thoughts at work on a daily basis and would have to take off for about a half an hour and then go back to work.      

During the August 2007 VA examination for PTSD, the Veteran stated that he stopped working because he "can't be around people."  

In an October 2009 statement, the Veteran stated that he lost 45 days of work in 2005 due to his PTSD because he couldn't deal with people".  Additionally, he submitted tax records showing his personal wages were $12,000.00 per year from 2001-2006 which he said is indicative of his merely part-time work.  

During the June 2015 hearing, the Veteran reported that he was self-employed as a mechanic through January 2006.  He indicated that he stopped working in 2006 in part because, due to worsening PTSD, he could not concentrate on what he tried to do at work.

The Board finds that the Veteran's service-connected PTSD renders him unemployable.  The record makes it clear that he requires accommodations such as an irregular schedule allowing for breaks and to be largely isolated in his work environment.  Although the Veteran is shown to have skills as a mechanic during this time, his employment was crippled by his inability to be around other people, concentrate on work tasks, and adapt to stress.  The Board finds it especially relevant that he lost 45 days of work in his last year of employment due to his PTSD.  His credible, consistent reports of being unable to be around people and work for others leads to the conclusion that it would be especially difficult for the Veteran to maintain any kind of substantial employment.  Thus, to the extent there may be any remaining doubt about his employability, such doubt must be resolved in favor of the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

A rating of 70 percent for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to total disability based upon individual unemployability due to service-connected disabilities is granted, subject to controlling regulations governing the payment of monetary awards.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


